DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 10 of U.S. Patent No. 10,792,502. Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘502 patent and the present application claim a system or method, comprising: delivering a neurostimulation therapy to a portion of electrodes, determining a trigger event indicative of a drug being administered to a patient; and adjusting one or more of the stimulation parameters based on a pharmacokinetic-stimulation profile.  The claims of the present application are broader than the claims of the ‘502 patent.  The claims of the ‘502 patent anticipated the claims of the present application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the PS profile” in lines 8 – 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim  recites the limitation "the external device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 – 4 and 6 – 7 are rejected as being dependent upon rejected claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crowder et al. (US PGPUB 2013/0172774 – in IDS).
Regarding claim 1, Crowder discloses a method to adjust neurostimulation therapy, comprising: delivering a NS therapy to a portion of the electrodes proximate to neural tissue of interest that is associated with a target region, wherein the NS therapy is defined by stimulation parameters (e.g. 728); determining a trigger event indicative of a drug being administered to the patient (e.g. Fig. 17), the drug configured to affect at least one of the neural tissue of interest or the target region; and adjusting one or more of the stimulation parameters for each profile point in the PS profile (e.g. Fig. 17).
Regarding claim 2, Crowder discloses the PS profile includes a drug efficacy module that is based on an absorption cure of the drug over time (e.g. paragraph 74).
Regarding claim 3, Crowder discloses a stimulation intensity is reduced as a drug efficacy increases (e.g. paragraph 267 and 1762 in Fig. 17).
Regarding claim 4, Crowder discloses the NS therapy profile reduces the one or more stimulation parameters over time to reduce the stimulation intensity (e.g. 1742 in Fig. 17).
Regarding claim 5, Crowder discloses selecting between first and second sets of stimulation parameters (e.g. paragraph 266 and Fig. 17).
Regarding claim 6, Crowder discloses a communication circuit configured to communicate with an external device (e.g. paragraph 105).
Regarding claim 7, Crowder discloses applying a weighting factor to shift values for the stimulation parameters along a range (e.g. paragraph 198).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792